1    Michael G. Marderosian (SBN 77296)
       mick@mcc-legal.com
2
     Heather S. Cohen (SBN 263093)
3      heather@mcc-legal.com
     MARDEROSIAN & COHEN
4    1200 Truxtun Avenue, Suite 130
5
     Bakersfield, CA 93301
     Telephone: (559) 441-7991
6    Facsimile: (559) 441-8170
7    Virginia Gennaro, No. 138877
8
       vgennaro@bakersfieldcity.us
     City Attorney
9    CITY OF BAKERSFIELD
     1501 Truxtun Avenue
10
     Bakersfield, CA 93301
11   Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
12
     Attorneys for: Defendants CITY OF BAKERSFIELD and OFFICER ALEJANDRO PATINO
13

14
                                      UNITED STATES DISTRICT COURT
15
                                     EASTERN DISTRICT OF CALIFORNIA
16
     TAMETRIA NASH-PERRY,                                )       Case No. 1:18-CV-01512-JLT
17                                                       )       (Consolidated with Case No. 1:19-CV-01125)
                    Plaintiff,                           )
18
            vs.                                          )       STIPULATION DISMISSING CERTAIN
19                                                       )       CLAIMS WITH PREJUDICE;
     CITY OF BAKERSFIELD, et al.,                        )       [PROPOSED] ORDER THEREON
20                                                       )       (Doc. 59)
                    Defendants.                          )
21
                                                         )
22                                                       )

23
            IT IS HEREBY STIPULATED, by and between the parties hereto, by and through their
24
     respective counsel of record, that the following claims be dismissed in their entirety, with prejudice:
25
                                                  STIPULATION
26          The parties have met and conferred regarding Defendants’ contemplated dispositive motion in
27   this matter. They have arrived at the following stipulation and proposed order, with which they propose
28   to compromise with respect to a number of issues raised. Specifically, the Parties stipulate that (and
     request that the Court enter an order confirming that):



                                                             1
1              1.   Plaintiff Tametria Nash-Perry agrees to dismiss, with prejudice, her Sixth Cause of
2    Action for Monell Liability – Unconstitutional Custom, Practice, Policy (42 U.S.C. § 1983) as alleged in
3    her Fourth Amended Complaint on file herein;

4              2.   Plaintiff Tametria Nash-Perry agrees to dismiss, with prejudice, her Seventh Cause of

5
     Action for Monell Liability – Inadequate Training (42 U.S.C. § 1983) as alleged in her Fourth Amended
     Complaint on file herein;
6
               3.   Plaintiff Tametria Nash-Perry agrees to dismiss, with prejudice, her Eighth Cause of
7
     Action for Monell Liability – Ratification (42 U.S.C. § 1983) as alleged in her Fourth Amended
8
     Complaint on file herein;
9
               4.   Plaintiffs Jason Okamoto and Z.S. agree to dismiss, with prejudice, their First Cause of
10
     Action for Violation of the 4th and 14th Amendments as alleged in their Complaint on file herein against
11   the City of Bakersfield, only, and the parties agree that the dismissal of Plaintiffs Jason Okamoto and
12   Z.S.’s First Cause of Action for Violation of the 4th and 14th Amendments is only as to the City of
13   Bakersfield and does not operate as a dismissal of the First Cause of Action as against Alejandro Patino;

14             5.   Plaintiffs Jason Okamoto and Z.S. agree to dismiss, with prejudice, their Second Cause

15
     of Action for Violation of the 14th Amendment as alleged in their Complaint on file herein against the
     City of Bakersfield, only, and the parties agree that the dismissal of Plaintiffs Jason Okamoto and Z.S.’s
16
     Second Cause of Action for Violation of the 14th Amendment is only as to the City of Bakersfield and
17
     does not operate as a dismissal of the Second Cause of Action as against Alejandro Patino;
18
               6.   Plaintiffs Jason Okamoto and Z.S. agree to dismiss, with prejudice, their Third Cause of
19
     Action for Conspiracy to Violate Civil Rights (42 U.S.C. § 1983) as alleged in their Complaint on file
20
     herein;
21             7.   In return, Defendants agree to waive all fees and costs associated with the above claims.
22             8.   There is good cause to approve this Stipulation because it will streamline the issues to be
23   tried and reduce the time and expense associated with dispositive motions.
24             9.   The parties jointly request that the Court enter an order consistent with this Stipulation.

25
     ///
     ///
26
     ///
27
     ///
28




                                                         2
1          IT IS SO STIPULATED.
2

3
     Dated: June 18, 2021         MARDEROSIAN & COHEN
4

5
                                           /s/ Michael G. Marderosian
6
                                  By:______________________________
7                                       Michael G. Marderosian
                                        Attorneys for Defendants
8

9
     Dated: June 18, 2021         IVIE, McNEIL & WYATT
10

11
                                           /s/ Rodney S. Diggs
12
                                  By:______________________________
13                                      Rodney S. Diggs
                                        Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       3
1                                               PROPOSED ORDER
2
             Before the Court is a Stipulation among the parties with which they propose to resolve certain
3
     issues arising with respect to contemplated dispositive motions by means of a compromise. Good cause
4    appearing, the Court adopts the parties’ Stipulation and orders that the following claims for relief are
5    DISMISSED WITH PREJUDICE with each side to bear its own fees and costs as to those claims:
6            1.      Plaintiff Tametria Nash-Perry’s Sixth Cause of Action for Monell Liability –
7    Unconstitutional Custom, Practice, Policy (42 U.S.C. § 1983)0 as alleged in her Fourth Amended

8
     Complaint on file herein;
             2.      Plaintiff Tametria Nash-Perry’s Seventh Cause of Action for Monell Liability –
9
     Inadequate Training (42 U.S.C. § 1983) as alleged in her Fourth Amended Complaint on file herein;
10
             3.      Plaintiff Tametria Nash-Perry’s Eighth Cause of Action for Monell Liability –
11
     Ratification (42 U.S.C. § 1983)0 as alleged in her Fourth Amended Complaint on file herein;
12
             4.      Plaintiffs Jason Okamoto and Z.S.’s First Cause of Action for Violation of the 4th and
13
     14th Amendments as alleged in their Complaint on file herein against the City of Bakersfield, only, as
14   stated in the parties’ Stipulation;
15           5.      Plaintiffs Jason Okamoto and Z.S.’s Second Cause of Action for Violation of the 14 th
16   Amendment as alleged in their Complaint on file herein against the City of Bakersfield, only, as stated
17   in the parties’ Stipulation;

18
             6.      Plaintiffs Jason Okamoto and Z.S.’s Third Cause of Action for Conspiracy to Violate
     Civil Rights (42 U.S.C. § 1983) as alleged in their Complaint on file herein.
19

20

21   IT IS SO ORDERED.

22       Dated:     June 18, 2021                            _ /s/ Jennifer L. Thurston
23
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28




                                                         4
